UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2015


In re: SEAN F. MESCALL,

                    Petitioner.



               On Petition for Writ of Mandamus. (3:12-cr-00215-RJC-1)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Sean F. Mescall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean F. Mescall petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his motion for compassionate release. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court denied Mescall’s motion for compassionate release on September 22,

2021. Accordingly, because the district court has recently ruled on Mescall’s motion, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2